



Exhibit 10.1




AMENDED AND RESTATED


TELEDYNE TECHNOLOGIES INCORPORATED


2014 INCENTIVE AWARD PLAN


ADMINISTRATIVE RULES FOR THE


RESTRICTED STOCK AWARD PROGRAM


    




Article I. Adoption and Purpose of the Program


1.01 Adoption. These rules are adopted by the Personnel and Compensation
Committee of the Board of Directors pursuant to the authority reserved in
Article 12 of the Amended and Restated Teledyne Technologies Incorporated 2014
Incentive Award Plan (the “Plan”). The Plan is incorporated by reference in its
entirety in these rules. Capitalized terms used but not defined in these rules
shall have the same meanings as in the Plan. In the event of a conflict between
the Plan and these rules, the provisions of the Plan shall control.


1.02 Purpose. The Restricted Stock Award Program (the “Program”) is intended to
assist the Company in attracting, retaining and motivating selected key
management employees through the grant of restricted stock or restricted stock
units that may vest upon the Company’s attainment of certain performance goals
and the participant’s service with the Company for a specified period. The
Program will (i) serve as a tool for recruiting and retaining top talent, (ii)
allow eligible individuals to share the benefits of future growth in the value
of the Company and (iii) better align the financial interests of participants
with those of the Company’s stockholders.


Article II. Definitions


For purposes of these rules, the capitalized terms set forth below shall have
the following meanings:


2.01    Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company specifically setting
forth the terms and conditions of an award of Restricted Stock or RSUs granted
to a Participant pursuant to Article VI of these rules.




1



--------------------------------------------------------------------------------







2.02    Committee means the Personnel and Compensation Committee of the Board.


2.03    Company means Teledyne Technologies Incorporated, a Delaware
corporation, and its successors.


2.04    Date of Grant means the date as of which an award of Restricted Stock or
RSUs are granted in accordance with Article VI of these rules.


2.05    Effective Date means April 26, 2017.


2.06    Fair Market Value means the average of the composite high and low quoted
sales prices of a share of Common Stock, as reported on the Composite Tape for
New York Stock Exchange Listed Companies, over the twenty (20) business days on
which a sale was reported that immediately precede the applicable date.


2.07    Participant means any person designated pursuant to Article V of these
rules as eligible to participate under the Program.


2.08    Performance Cycle means the multi-year performance cycle established by
the Committee as applicable to an Award and set for in the Award Agreement.


2.09    Performance Goals means the performance goals established by the
Committee upon the recommendation of the Chief Executive Officer as applicable
to an Award and set forth in the Award Agreement.


2.10    Plan means the Amended and Restated Teledyne Technologies Incorporated
2014 Incentive Award Plan, as the same may be amended from time to time.


2.11    Program means the Restricted Stock Award Program, as the same may be
amended from time to time.


2.12    Restricted Period means the period established under Section 6.02(b)
during which the restrictions apply to the Restricted Stock or an RSU.


2.13    Restricted Stock means shares of Common Stock awarded to a Participant
subject to restrictions as described in Article VI of these rules.


2.14     RSU means a Restricted Stock Unit of Common Stock awarded to a
Participant subject to restrictions as described in Article VI of these rules,
with one Restricted Stock Unit equal to one share of Common Stock.




Article III. Administration






2

--------------------------------------------------------------------------------







The Program shall be administered by the Committee, which shall have exclusive
and final authority and discretion in each determination, interpretation or
other action affecting the Program and its Participants. The Committee shall
have the sole and absolute authority and discretion to interpret the Program, to
modify these administrative rules for the Program, to approve, in accordance
with Article V of these rules, the selection by the Company’s Chief Executive
Officer of the persons who will be Participants hereunder, to impose such
conditions and restrictions as it determines appropriate and to take such other
actions and make such other determinations in connection with the Program as it
may deem necessary or advisable.


Article IV. Common Stock Issuable under the Program


4.01 Number of Shares of Common Stock Issuable. Subject to adjustments as
provided in Section 11.07 of the Plan, the maximum number of shares of Common
Stock available for issuance under the Program (including shares underlying an
RSU) shall be such number as the Committee grants. The Common Stock to be
offered under the Program shall be authorized and unissued Common Stock, or
Common Stock which shall have been reacquired by the Company and held in its
treasury.


4.02 Shares Subject to Terminated Awards. Shares of Common Stock forfeited as
provided in Section 6.02 of these rules may again be issued under the Program.


Article V. Participation


    Participants in the Program shall be those officers and key employees of the
Company selected by the Chief Executive Officer and approved by the Committee,
each in its sole discretion, as eligible to participate in the Program. The
designation of a Participant with respect to any year shall not entitle that
person to be designated as a Participant with respect to any other year. The
Chief Executive Officer and the Committee shall consider such factors as each
deems pertinent in selecting and approving Participants. The Committee shall
promptly provide to each person designated as a Participant written notice of
his or her designation.


Article VI. Restricted Stock and RSU


6.01    Restricted Stock Awards. Each calendar year, each Participant designated
for that year shall receive a grant of Restricted Stock, or, if applicable a
grant of RSUs, with an aggregate Fair Market Value equal to a percentage of the
Participant’s annual base salary in effect on the Date of Grant. Unless
otherwise determined by the Committee, the applicable percentage shall be thirty
percent. The terms of all such Restricted Stock or RSU grants shall be set forth
in an Award Agreement between the Company and the Participant which shall
contain such forfeiture periods and conditions, restrictions and other
provisions, not inconsistent with these rules, as shall be determined by the
Committee.


(a)    Issuance of Restricted Stock. As soon as practicable after the Date of
Grant of Restricted Stock, the Company shall cause to be transferred on the
books of the Company shares of Common Stock, registered on behalf of the
Participant,




3

--------------------------------------------------------------------------------







evidencing such Restricted Stock, but subject to forfeiture to the Company
retroactive to the Date of Grant if an Award Agreement delivered to the
Participant by the Company with respect to the Restricted Stock is not duly
executed by the Participant and timely returned to the Company. Until the lapse
or release of all restrictions applicable to an award of Restricted Stock, the
stock certificates representing such Restricted Stock shall be held in custody
by the Company or its designee. Common Stock underlying an RSU shall be issued
upon the vesting of such RSU as provided herein and/or in the Award Agreement.


(b)    Common Stockholder Rights. Beginning on the Date of Grant of the
Restricted Stock and subject to execution of the Award Agreement as provided in
Section 6.01(a) of these rules, the Participant shall become a stockholder of
the Company with respect to all Common Stock subject to the Award Agreement and
shall have all of the rights of a stockholder, including, but not limited to,
the right to vote such Common Stock and the right to receive dividends or
distributions, if any, paid with respect to such Common Stock; provided,
however, that any Common Stock or cash distributed as a dividend or otherwise
with respect to any Restricted Stock as to which the restrictions have not yet
lapsed shall be subject to the same restrictions as such Restricted Stock and
shall be held as prescribed in Section 6.01(a) of these rules. This provision
shall not apply to RSUs.


(c)    Restriction on Transferability. None of the Restricted Stock nor any RSU
may be assigned, transferred (other than by will or the laws of descent and
distribution), pledged, sold or otherwise disposed of prior to lapse or release
of the restrictions applicable thereto.


(d)    Delivery of Common Stock Upon Release of Restrictions. Unless otherwise
provided in the applicable Award Agreement, upon expiration or earlier
termination of the Restricted Period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, the
restrictions applicable to the Restricted Stock or to the RSU shall lapse or
vest, as the case may be. As promptly as administratively feasible thereafter,
subject to the requirements of Section 7.02 of these rules, the Company shall
deliver to the Participant, or, in the case of the Participant’s death, to the
Participant’s legal representatives, one or more stock certificates for the
appropriate number of shares of Common Stock, free of all such restrictions,
except for any restrictions that may be imposed by law.
    
6.02 Terms of Restricted Stock and RSU.


(a)    Forfeiture of Restricted Stock. Subject to Section 6.02(e) of these
rules, all Restricted Stock shall be forfeited and returned to the Company, and
all RSU shall be deemed unvested and forfeited, and all rights of the
Participant with respect to such Restricted Stock or RSU shall cease and
terminate in their entirety if during the Restricted Period (i) the Participant
transfers, sells or otherwise disposes of the Restricted Stock, (ii) as of the
end of the applicable Performance Cycle, the




4

--------------------------------------------------------------------------------







Committee determines that the Company failed to achieve certain minimum
Performance Goals during the Performance Cycle, or (iii) except as otherwise
provided in Section 6.02(d) or upon a Change in Control, the employment of the
Participant with the Company and its affiliates terminates for any reason.


(b)    Restricted Period. Unless the Committee, in its discretion, provides
otherwise in the applicable Award Agreement, the Restricted Period for any grant
of Restricted Stock or RSUs shall extend from the Date of Grant to the third
anniversary of the Date of Grant; provided, however, that, subject to the
Committee’s discretion under Section 6.02(e), in no event shall the Restricted
Period expire prior to the date that the Committee makes its determinations with
respect to the Company’s attainment of the applicable Performance Goals as
described in Section 6.02(c).


(c)    Forfeiture Upon Failure to Attain Certain Performance Goals. If, as of
the end of the Performance Cycle during the applicable Restricted Period, the
Committee determines that the Company has achieved certain minimum Performance
Goals for the Performance Cycle, a portion of the Restricted Stock (up to 100%)
shall be forfeited (or, in the case of an RSU, a portion of the RSU award shall
vest (up to 100%)) if the Committee determines that the Company’s overall
percentage attainment of the Performance Goals established for the Performance
Cycle is less than 100%. In that event, a portion of the Restricted Stock shall
be forfeited (or, in the case of RSU awards, a portion of the RSU award shall be
deemed unvested) that is equal to (i) the aggregate number of shares of
Restricted Stock or RSUs reduced by (ii) the aggregate number of shares of
Restricted Stock or RSUs multiplied by the Company’s percentage attainment (but
not more than 100%) of the Performance Goals established for the Performance
Cycle, as determined by the Committee (any fractional share resulting from this
calculation shall be rounded up to the next whole share). Except as provided in
Section 6.02(d), any Restricted Shares or RSUs which are not forfeited or which
have vested under this Section 6.02(c) shall continue to be subject to the
applicable restrictions for the remainder of the Restricted Period.


(d)    Death, Disability or Retirement Prior to Expiration of the Performance
Cycle. Unless otherwise provided in the applicable Award Agreement, in the event
of the termination of a Participant’s employment due to death, disability (as
determined in the sole discretion of the Committee) or retirement pursuant to
the retirement policy of the Company or its applicable subsidiaries prior to the
expiration of the applicable Performance Cycle, the Participant (or the
Participant’s beneficiaries) shall continue to hold the Restricted Stock through
the expiration of the applicable Performance Cycle. At that time, the
restrictions shall lapse (or such RSU award shall vest) with respect to a
portion of the Restricted Stock or RSUs equal to (i) the number of shares of
Restricted Stock or number of RSUs that would not be subject to forfeiture or,
in the case of RSUs, have vested under Section 6.02(a) or (c) had the
Participant remained employed by the Company through the end of




5

--------------------------------------------------------------------------------







the Performance Cycle multiplied by (ii) a fraction, the numerator of which is
the number of full months during which the Participant was employed by the
Company from the beginning of the applicable Performance Cycle through the date
of the Participant’s termination of employment and the denominator of which is
the total number of months in the Performance Cycle (any fractional share
resulting from this calculation shall be rounded up to the next whole share).
Any remaining shares of Restricted Stock (or unvested RSUs) shall be forfeited
as of the end of the applicable Performance Cycle. If all of the Participant’s
Restricted Stock would be forfeited (or RSUs would be unvested) under Section
6.02(a) or (c), then all of the Participant’s Restricted Stock or RSUs shall be
forfeited as of the end of the applicable Performance Cycle.


(e)    Adjustment of Performance Cycle; Waiver of Restricted Period; Change in
Control. Notwithstanding anything contained in this Article VI to the contrary,
unless otherwise provided in the applicable Award Agreement, the Committee shall
have discretion to adjust the applicable Performance Cycle or waive the
Restricted Period or any other restrictions or conditions with respect to all or
a portion of the Restricted Stock or RSUs as provided under Sections 7.02(b) and
8.02(e) of the Plan; provided, further, in the event of a Change in Control of
the Company, restrictions on all Restricted Stock granted under the Program
shall lapse and all unvested RSUs shall vest in their entirety immediately in
accordance with Section 7.03 of the Plan.


Article VII. Miscellaneous


7.01 Limitations on Transfer. The rights and interest of a Participant under the
Program may not be assigned or transferred other than by will or the laws of
descent and distribution. During the lifetime of a Participant, only the
Participant personally may exercise rights under the Program.


7.02 Taxes. The Company shall be entitled to withhold (or secure payment from
the Participant in lieu of withholding) the amount of any withholding or other
tax required by law to be withheld or paid by the Company with respect to any
Common Stock or RSUs issuable under the Program, or with respect to any income
recognized upon the lapse of restrictions or vesting applicable to Restricted
Stock or RSUs, and the Company may defer issuance of Common Stock hereunder
until and unless indemnified to its satisfaction against any liability for any
such tax. The amount of any withholding or tax payment shall be determined by
the Committee or its delegate and shall be payable by the Participant at such
time as the Committee determines. The Committee shall prescribe in each Award
Agreement one or more methods by which the Participant will be permitted to
satisfy his or her tax withholding obligation, which methods may include,
without limitation, the payment of cash by the Participant to the Company and
the withholding, at the appropriate time, of shares of Common Stock otherwise
issuable to the Participant in a number sufficient, based upon the Fair Market
Value (as such term is defined in the Plan) of such Common Stock, to satisfy
such tax withholding requirements.




6

--------------------------------------------------------------------------------









7.03 Legends. All certificates for Common Stock delivered under the Program
shall be subject to such transfer restrictions set forth in these rules and such
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be endorsed on any such certificates making appropriate references to those
restrictions.


7.04 Amendment and Termination. The Committee shall have complete power and
authority to amend or terminate these rules at any time it is deemed necessary
or appropriate. No termination or amendment of the Program may, without the
consent of the Participant to whom any award shall previously have been granted
under the Program, adversely affect the right of that individual under such
award; provided, however, that the Committee may, in its sole discretion, make
such provision in the Award Agreement for amendments which, in its sole
discretion, it deems appropriate.




7